           Case 7:20-cr-00194-CS Document 22 Filed 09/23/20 Page 1 of 1




                              JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                        TEL 212-966-5612
                                        FAX 646-651-4559
                                      www.jamesneuman.com
                                     james@jamesneuman.com

                                                       September 23, 2020



Hon. Cathy Seibel                            The 9/23/20 is adjourned for change of plea to 10/15/20 at 2:30
United States District Judge                 pm (in person). No further adjournments. The time between
Southern District of New York                now and 10/15/20 is hereby excluded under the Speedy Trial
300 Quarropas Street                         Act in the interests of justice. I find the ends of justice served
White Plains, NY 10601-4150                  by the exclusion outweigh the best interests of the public and
                                             the defendant in a speedy trial because it will enable Defendant
               Re: United States v Abellard, 20 Cr. 194 (CS) to be prepared for the plea.

Your Honor:

                I represent Jimmy Abellard in the referenced case and am submitting this letter to
request that a conference, now scheduled for September 23, 2020, be postponed until October 15,
2020. The reason for this request is that we expect Mr. Abellard to change his plea, but he has asked
for some brief additional time before doing so.
                                                                                                        9/23/20
                The government consents to this application. And the defense agrees to exclude time
for speedy trial purposes.

                                                       Respectfully submitted,


                                                            /s/
                                                       James E. Neuman
